        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
BRANDON HERBERT,                            )
                                            )
                                            )   2:20-CV-1413-NR
                Plaintiff,                  )
                                            )
       v.                                   )
                                            )
KEVIN POUYA,                                )
                                            )
                                            )
               Defendant.                   )

                             MEMORANDUM OPINION
J. Nicholas Ranjan, United States District Judge

       Plaintiff Brandon Herbert, a.k.a. “Peanut,” is a resident of Turtle Creek,

Pennsylvania who designs tour merchandise for rap artists. Some of his prominent

clients have included Mac Miller, Sir Michael Rocks, and, more recently, Defendant

Kevin Pouya. In this lawsuit, Mr. Herbert alleges that he designed certain

merchandise sold on several of Mr. Pouya’s tours, that Mr. Pouya agreed via text

message to pay him up to half of the proceeds related to those sales, and that Mr.

Pouya subsequently refused to pay him anything despite earning hundreds of

thousands of dollars selling Mr. Herbert’s merchandise. Based on these allegations,

Mr. Herbert asserts claims for breach of contract and unjust enrichment.

      Now before the Court is Mr. Pouya’s motion to dismiss that lawsuit, for three

reasons. First, he argues that the Court lacks personal jurisdiction over him because

he is not domiciled in Pennsylvania (he lives in Florida) and did not have any

purposeful contact with Pennsylvania related to the alleged contract. Second, for

similar reasons, Mr. Pouya argues that venue is improper in this District. And third,

Mr. Pouya argues that Mr. Herbert’s claims fail as a matter of law; that is, the claims

should be dismissed because he fails to plead the “existence and essential terms of a
contract,” “neglects to plead any evidence of damages,” fails to “adequately plead the
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 2 of 16




necessary elements of an unjust enrichment claim,” and seeks certain types of

damages (punitive damages, attorneys’ fees, lost wages, and front pay) that he is not

entitled to recover.

      After careful consideration, the Court will deny Mr. Pouya’s motion, except

that the Court will grant his request to strike Mr. Herbert’s demands for certain types

of damages. As explained below, Mr. Herbert has presented sufficient evidence to

establish that the Court has personal jurisdiction over Mr. Pouya in this case and,

further, has adequately pled claims for breach of contract and unjust enrichment.

However, the Court agrees with Mr. Pouya that punitive damages, lost wages, front

pay, and attorneys’ fees are unavailable to Mr. Herbert as a matter of law.

                                LEGAL STANDARD

I.    Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction.

      A complaint may be dismissed under Rule 12(b)(2) for “lack of personal

jurisdiction.” In reviewing a motion to dismiss under Rule 12(b)(2), the Court is

required to accept as true the allegations in the pleadings and all reasonable

inferences therefrom. See Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir.

2002). However, Rule 12(b)(2) “does not limit the scope of the court’s review to the

face of the pleadings.” In re Chocolate Confectionary Antitrust Litig., 602 F. Supp.
2d 538, 556-57 (M.D. Pa. 2009) (citations omitted).        Instead, “[c]onsideration of

affidavits submitted by the parties is appropriate and, typically, necessary.” Id.

(citing Patterson by Patterson v. FBI, 893 F.2d 595, 603-04 (3d Cir. 1990)).

      “Although plaintiffs bear the ultimate burden of proving personal jurisdiction

by a preponderance of the evidence, such a showing is unnecessary at the preliminary

stages of litigation.” Id. (citing Mellon Bank (E.) PSFS, Nat’l Ass’n v. Farino, 960

F.2d 1217, 1223 (3d Cir. 1992)). “Rather, plaintiffs must merely allege sufficient facts

to establish a prima facie case of jurisdiction over the person.” Id. (citation omitted).
That said, once a defendant challenges the existence of personal jurisdiction, the

                                          -2-
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 3 of 16




plaintiff may not “rely on the bare pleadings alone” to withstand the challenge, and

must “respond with actual proofs, not mere allegations.” Patterson, 893 F.2d at 604

(citation omitted). “When [a] plaintiff responds with affidavits or other evidence in

support of its position, however, the court is bound to accept [those] representations

and defer final determination as to the merits of the allegations until a pretrial

hearing or the time of trial.” In re Chocolate Confectionary Antitrust Litig., 602 F.

Supp. 2d at 557 (citations omitted).

II.    Rule 12(b)(3) motion to dismiss for improper venue.

       A complaint may be dismissed under Rule 12(b)(3) for “improper venue.” In

deciding a motion to dismiss under Rule 12(b)(3), the Court must “accept as true all

of the allegations in the complaint, unless those allegations are contradicted by the

defendants’ affidavits.” Bockman v. First Am. Mktg. Corp., 459 F. App’x 157, 158 n.1

(3d Cir. 2012) (citations omitted). However, if the Court “examines facts outside the

complaint to determine venue,” it still “must draw all reasonable inferences and

resolve all factual conflicts in the plaintiff’s favor.” N. Am. Commc’ns, Inc. v. Herman,

No. 17-157, 2018 WL 581069, at *3 (W.D. Pa. Jan. 25, 2018) (Gibson, J.) (cleaned up).

III.   Rule 12(b)(6) motion to dismiss for failure to state a claim.

       A complaint may be dismissed under Rule 12(b)(6) for “failure to state a claim
upon which relief can be granted.” Yet “detailed pleading is not generally required.”

Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016). Instead, the Federal
Rules “demand only a short and plain statement of the claim showing that the pleader

is entitled to relief, in order to give the defendant fair notice of what the ... claim is

and the grounds upon which it rests.” Id. (cleaned up). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Id. (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)).



                                          -3-
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 4 of 16




      “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Iqbal, 556 U.S. at 678). “Although the plausibility

standard ‘does not impose a probability requirement,’ it does require a pleading to

show ‘more than a sheer possibility that a defendant has acted unlawfully.’” Id.

(citation omitted). The defendant bears the burden of showing that no plausible claim

exists. See Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991).

                           DISCUSSION & ANALYSIS1

      In his motion to dismiss, Mr. Pouya argues that the Court lacks personal

jurisdiction over him, that venue is improper in this District, and that Mr. Herbert’s

claims are insufficiently pled, for various reasons. The Court will address these

arguments in turn, beginning with the threshold jurisdictional issue.

I.    The Court has specific personal jurisdiction over Mr. Pouya.

      To begin with, the Court has specific personal jurisdiction over Mr. Pouya. “A

District Court typically exercises personal jurisdiction according to the law of the

state where it sits, in this case Pennsylvania.” Cruickshank-Wallace v. CNA Fin.

Corp., 769 F. App’x 77, 79 (3d Cir. 2019) (citation omitted). Pennsylvania’s long-arm
statute authorizes the exercise of jurisdiction “based on the most minimum contact
with th[e] Commonwealth allowed under the Constitution of the United States.” 42

Pa. C.S. § 5322(b). Thus, to determine whether personal jurisdiction exists, the Court

asks “whether, under the Due Process Clause, the defendant has certain minimum

contacts with [Pennsylvania] such that the maintenance of the suit does not offend



1The Court writes for the benefit of the parties, who are familiar with the allegations
in the complaint and the record evidence relevant to Mr. Pouya’s jurisdictional
arguments. Accordingly, for the sake of brevity, the Court will dispense with any
comprehensive recitation of the facts and instead reference allegations and evidence
as relevant to the analysis below.

                                         -4-
         Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 5 of 16




traditional notions of fair play and substantial justice.” O’Connor v. Sandy Lane

Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007) (cleaned up).
       “Due process shields persons from the judgments of a forum with which they

have established no substantial ties or relationship.” Gen. Elec. Co. v. Deutz AG, 270

F.3d 144, 150 (3d Cir. 2001). “In order to be subject to personal jurisdiction, a

defendant’s conduct in connection with the forum state must be such that he may

reasonably anticipate being haled into court there.”         Id. (cleaned up).    Once

challenged, “the burden rests upon the plaintiff to establish personal jurisdiction.”

Id. (citation omitted).
       “Personal jurisdiction can be either general jurisdiction or specific

jurisdiction.” Danziger & De Llano, LLP v. Morgan Verkamp LLC, 948 F.3d 124, 129

(3d Cir. 2020) (citations omitted). Here, neither party argues that Mr. Pouya is

subject to general jurisdiction in Pennsylvania, so the Court focuses its analysis on

whether specific jurisdiction exists. “Specific jurisdiction is established when a non-

resident defendant has purposefully directed his activities at a resident of the forum

and the injury arises from or is related to those activities.” Gen. Elec. Co., 270 F.3d

at 150 (cleaned up).

       As a baseline, “[m]erely entering into a contract with a resident of a forum is
not always sufficient to establish personal jurisdiction over the defendant.” Penco

Prod., Inc. v. WEC Mfg., LLC, 974 F. Supp. 2d 740, 749 (E.D. Pa. 2013) (citation
omitted). Instead, “[i]n contract cases, courts should inquire whether the defendant’s

contacts with the forum were instrumental in either the formation of the contract or

its breach.” Id. (citation omitted). In performing that inquiry, courts must examine

“the totality of the circumstances, including the location and character of the contract

negotiations, the terms of the contract, and the parties’ actual course of dealing.”

Remick v. Manfredy, 238 F.3d 248, 256 (3d Cir. 2001) (citation omitted). That is,
“courts consider whether the nonresident defendant solicited, negotiated, or executed

                                          -5-
         Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 6 of 16




the contract in the forum state.” Penco Prod., Inc., 974 F. Supp. 2d at 750 (citations

omitted). Also relevant is “whether the nonresident defendant knew or should have

known that it was dealing with [a party] located in the forum state.” Id (citation

omitted). Finally, although not required, “courts in the Third Circuit often emphasize

visits or some physical presence in the forum when finding specific personal

jurisdiction.” Id. (citations omitted); see also Gen. Elec. Co., 270 F.3d at 150 (“Specific

jurisdiction frequently depends on physical contacts with the forum. Actual presence

during pre-contractual negotiations, performance, and resolution of post-contract

difficulties is generally factored into the jurisdictional determination.” (citation

omitted)); Mendelsohn, Drucker & Assocs. v. Titan Atlas Mfg., Inc., 885 F. Supp. 2d

767, 773–74 (E.D. Pa. 2012) (“[P]hysical presence will generally enhance a party’s

contacts with the forum state[.]”).

      Measured against this framework, Mr. Pouya’s contacts with Pennsylvania

were sufficient to establish specific jurisdiction. Most importantly, Mr. Herbert has

presented competent evidence that Mr. Pouya was physically located in Pennsylvania

(and living with Mr. Herbert in Pennsylvania) at the time he allegedly texted his

acceptance of the purported contract.        ECF 23-1, ¶¶ 11-12.       Mr. Herbert also

presented evidence that he and Mr. Pouya discussed the issue of payment for Mr.
Herbert’s designs while the two were living together in Pittsburgh. Id. at ¶¶ 7-16.

These contacts alone are sufficient, as even “[a] single visit by a defendant to the

forum may provide the necessary minimum contacts … if the contract that forms the

basis of the suit was negotiated during that visit.” Leone v. Cataldo, 574 F. Supp. 2d

471, 478–79 (E.D. Pa. 2008) (cleaned up).

      Mr. Herbert’s allegations and evidence also support a reasonable inference

that Mr. Pouya either “knew or should have known that [he] was dealing with [a

party] located in the forum state.” Penco Prod., Inc., 974 F. Supp. 2d at 750 (citation
omitted). That is, it is readily apparent that Mr. Pouya was aware Mr. Herbert lived

                                           -6-
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 7 of 16




and worked in Pennsylvania (given that they lived together), and thus it is a

reasonable inference that Mr. Pouya at least should have been aware that Mr.

Herbert would perform any design work related to their agreement in Pennsylvania.

This bolsters the Court’s conclusion that Mr. Pouya “purposefully directed” his

activities toward the Commonwealth—i.e., that, while located in Pennsylvania, Mr.

Pouya knowingly chose to enter into an agreement with a Pennsylvania resident

regarding services performed in Pennsylvania. Cf. Remick v. Manfredy, 238 F.3d

248, 256 (3d Cir. 2001) (“Most of the services performed by Remick on behalf of

Manfredy were conducted at Remick’s Philadelphia office, and Manfredy certainly

should have expected as much as he knew that Remick’s home office is in

Philadelphia.”); Shafik v. Curran, No. 09-2469, 2010 WL 2510194, at *4 (M.D. Pa.

June 17, 2010) (“From the time Curran solicited Shafik’s services through the

duration of their relationship, Curran knew Shafik was a Pennsylvania resident, that

Rockwood was based in Pennsylvania, and that Shafik worked out of an office in

Pennsylvania.”).

      Viewed as a whole, these contacts are sufficient to establish that the Court has

specific jurisdiction over Mr. Pouya.

      In response, Mr. Pouya offers two species of objections, neither of which is
availing. First, he makes several evidentiary arguments regarding the admissibility

of the evidence Mr. Herbert has submitted. Specifically, he argues that Mr. Herbert’s

affidavit cannot be considered because it is not notarized and does not include an

attestation “that he has personal knowledge of the facts included therein.” Mr. Pouya

also argues that the text messages submitted by Mr. Herbert are not properly

authenticated under F.R.E. 901. Second, Mr. Pouya argues that the contacts with

Pennsylvania established by Mr. Herbert’s evidence are insufficient because they

consist of a single text message exchange initiated by Mr. Herbert and, further,



                                        -7-
         Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 8 of 16




because Mr. Pouya was not in Pennsylvania to conduct business with Mr. Herbert

but, rather, to care for his ill girlfriend.

       As to Mr. Pouya’s evidentiary arguments, the Court finds that Mr. Herbert’s

affidavit is competent evidence that can be relied on to establish the relevant facts

for purposes of this motion—including the existence and context of the text message

exchange alleged by Mr. Herbert. “[W]hile an affidavit certainly can explicitly state

that it is based on ‘personal knowledge,’ there is no requirement for a set of magic

words.” DIRECTV, Inc. v. Budden, 420 F.3d 521, 530 (5th Cir. 2005) (cleaned up)

(emphasis in original). Instead, it is enough that the matters attested to would, in

fact, be within the sphere of Mr. Herbert’s own knowledge. Cf. Bryant v. Bell Atl.

Maryland, Inc., 288 F.3d 124, 135 n. 9 (4th Cir. 2002) (“Bell Atlantic's affidavits
contain sufficient information, including a description of the affiants’ job titles and

duties, to establish that the affiants’ statements were made based on personal

knowledge.”).     Here, there can be little doubt that Mr. Herbert has personal

knowledge of things such as whether Mr. Pouya was living with him at the time their

conversations took place, where he understood Mr. Pouya to be at the time they

exchanged the relevant text messages, and what the terms of that contract were.2

       Mr. Pouya’s notarization objection fares no better. Federal law allows for
consideration of unsworn declarations to the same extent as notarized affidavits. See

28 U.S.C. § 1746; Phillis v. Harrisburg Sch. Dist., 430 F. App’x 118, 122 (3d Cir. 2011)

(“Unsworn declarations are permissible at the summary judgment stage if they
conform to 28 U.S.C. § 1746’s requirement that declarants state that the contents of

their declarations are true, subject to penalty of perjury.” (citations omitted)). Here,

Mr. Herbert’s declaration attests that “the foregoing statements made by me are true”

2 Because the Court can properly consider the contents of Mr. Herbert’s affidavit,
including his testimony that Mr. Pouya “agreed to my payment terms” during a “text
message conversation,” it is unnecessary to consider Mr. Pouya’s objection to Mr.
Herbert’s authentication of the text messages themselves.
                                               -8-
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 9 of 16




and offered “subject to penalty and perjury under the law.” ECF 23-1, p. 3. Thus, his

declaration substantially complies with Section 1746 and may be properly considered.

      Turning, then, to Mr. Pouya’s substantive arguments, the Court is not

persuaded that the contacts at issue are too minimal to permit the exercise of

personal jurisdiction consistent with due process. To be sure, the exchange of a few

text messages or Mr. Pouya’s temporary presence in Pennsylvania may seem minor

if severed from their context—at least when compared to the formal negotiations or

other business dealings present in more typical commercial contract cases. But in

this case, those contacts were the critical ones.
      After all, Mr. Herbert’s claim is that Mr. Pouya’s text messages, sent from

Pennsylvania, are the very communications that formed an enforceable contract

between the parties. Merits of that claim aside, it is clear that it “arises from or is

related to” Mr. Pouya’s purposeful presence in Pennsylvania. Gen. Elec. Co., 270 F.3d

at 150. Put another way, Mr. Herbert has presented competent evidence that, while

Mr. Pouya was physically located (and, indeed, living) in Pennsylvania, he

communicated with a Pennsylvania resident regarding payment for designs created

in Pennsylvania. Further, Mr. Herbert’s claims arise directly from an alleged breach

of that agreement. Collectively, that is enough to subject Mr. Pouya to suit in
Pennsylvania—even if he could, in theory, later prevail on the merits by showing that

the communications were not definitive enough to form an enforceable contract.

      For all these reasons, the Court concludes that it can exercise specific personal

jurisdiction over Mr. Pouya in this case.3


3 The Court also finds that the exercise of jurisdiction would not pose a substantial
burden on Mr. Pouya, or otherwise offend traditional notions of fair play and
substantial justice. See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-77 (1985).
Where a defendant otherwise has sufficient minimum contacts with the forum state,
only a “compelling case” of unreasonableness can defeat personal jurisdiction under
this final prong. Id. at 477. Here, at most, Mr. Pouya suggests that it will be difficult
                                          -9-
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 10 of 16




II.    Venue is proper in this District.
       Mr. Pouya argues that venue is improper in this Court because (1) Mr. Pouya

is a resident of Miami, Florida; (2) Mr. Herbert fails to allege facts that tie the

negotiation, performance, or breach of the alleged contract to Pennsylvania; and (3)

the Court lacks personal jurisdiction over Mr. Herbert. The Court disagrees.

       Under 28 U.S.C. § 1391(b)(2), venue is proper in any “judicial district in which

a substantial part of the events or omissions giving rise to the claim occurred[.]” In

determining whether a substantial part of the events or omissions giving rise to a

cause of action occurred in a particular jurisdiction, “[t]he test ... is not the

defendant’s contacts with a particular district, but rather the location of those events

or omissions giving rise to the claim.” Bockman, 459 F. App’x 157 at 161 (cleaned

up). Thus, “[i]n assessing whether events or omissions giving rise to the claims are

substantial, it is necessary to look at the nature of the dispute.” N. Am. Commc’ns,

Inc., 2018 WL 581069, at *3 (cleaned up).
       Here, as discussed above, the Court finds that Mr. Herbert has now presented

evidence that ties the entire negotiation and formation of the alleged text-message

contract to Pennsylvania. Thus, given the nature of the claims asserted, the Court

concludes that a “substantial part of the events … giving rise to [Mr. Herbert’s] cause

of action occurred” in Pennsylvania. 28 U.S.C. § 1391(b)(2). Venue is proper here.
III.   Mr. Herbert has pled plausible claims for breach of contract and
       unjust enrichment.
       Next, the Court will also deny Mr. Pouya’s Rule 12(b)(6) motion to dismiss Mr.

Herbert’s claims for breach of contract and unjust enrichment.



for him to litigate in Pennsylvania, since he lives in Florida. But the ordinary
“inconvenience” of litigation “is insufficient to demonstrate that litigating in
Pennsylvania would impose an unconstitutional hardship.” Gen. Nutrition Corp. v.
Natrol, Inc., No. 11-1566, 2012 WL 1536972, at *6 (W.D. Pa. Apr. 30, 2012) (McVerry,
J.) (citations omitted). Further, this case appears to be simple for purposes of
discovery and trial, with minimal travel required.
                                         - 10 -
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 11 of 16




      A.     Breach of Contract

      With respect to the contract claim, Mr. Pouya argues that Mr. Herbert has

“failed to plead the existence and essential terms of a contract.” Regarding the

“existence” of a contract, Mr. Pouya asserts that the allegation that he agreed to give

“thirty [to] fifty percent of proceeds” to Mr. Herbert is “not sufficient to support the

existence of a contract.” The Court disagrees.

      To plead a claim for breach of contract, Mr. Herbert must allege “(1) the

existence of a contract, including its essential terms, (2) a breach of a duty imposed

by the contract, and (3) resultant damages.” Udodi v. Stern, 438 F. Supp. 3d 293, 299

(E.D. Pa. 2020) (cleaned up). “[T]he elements of a valid and binding contract are: (1)

the manifestation of an intent to be bound by the terms of the agreement; (2)

sufficiently definite terms; and (3) an agreement supported by adequate

consideration.”   Giannone v. Giannone, 429 F. Supp. 3d 34, 40 (E.D. Pa. 2019)
(citations omitted). No formal writing is required. “Pleading an oral agreement can

suffice to establish the existence of a contract.” Udodi, 438 F. Supp. 3d at 299.

      In his complaint, Mr. Herbert alleges that Mr. Pouya manifested an intent to

be bound by agreeing, via text message, to pay Mr. Herbert “thirty to fifty percent of

all proceeds” from sales of the merchandise designed by Mr. Herbert. ECF 1, ¶¶ 12,
24, 26. These terms are “sufficiently definite to be specifically enforced.” Am. Eagle

Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 585 (3d Cir. 2009). Indeed, Mr. Herbert’s
allegations sufficiently address the “who” (Mr. Herbert and Mr. Pouya), the “what”

(payment in exchange for design of tour merchandise), the “when” (a percentage of

proceeds after merchandise is sold on tour), and the “how much” (30-50%) related to

his claim. These are the essential elements of the parties’ agreement and exchange

of valuable consideration.

      Importantly, the fact that Mr. Herbert alleges Mr. Pouya agreed to a range of
payment, rather than a specific amount, does not, in the Court’s view, render the

                                         - 11 -
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 12 of 16




contract unenforceable as a matter of law. A contract is too indefinite to enforce only

“[w]here there is no agreement or even a discussion as to any of the essential terms

of an alleged bargain, such as … price or consideration[.]” Fleming Steel Co. v. Jacobs

Eng’g Grp., Inc., 373 F. Supp. 3d 567, 590 (W.D. Pa. 2019) (Fischer, J.) (cleaned up).
Conversely, “[a]n agreement is sufficiently definite” so long as “the parties intended

to make a contract and there is a reasonably certain basis upon which a court can

provide an appropriate remedy.” RegScan, Inc. v. Con-Way Transp. Servs., Inc., 875

A.2d 332, 336–37 (Pa. Super. Ct. 2005) (citation omitted).

       Here, based on Mr. Herbert’s allegations, the range agreed to by the parties is

a sufficiently certain basis to determine an appropriate remedy, as a reasonable fact-

finder could conclude that there was mutual agreement that Mr. Herbert was entitled

to at least 30% of all proceeds, even if other evidence fails to establish his entitlement

to a greater award. See Fleming Steel Co., 373 F. Supp. 3d at 590 (“[T]he omission of

an essential term in a contract, such as price, does not vitiate contract formation if

the parties otherwise manifested their mutual assent to the agreement and the terms

of that agreement are sufficiently definite.” (citations omitted)); cf. In re HDD Rotary

Sales, LLC, 512 B.R. 877, 887 (Bankr. S.D. Tex. 2014) (“This demonstrates that Mr.
Haub’s oral promise to pay Mr. Miller a substantial bonus was a bargained for
exchange. Accordingly, Mr. Haub’s promise to pay Mr. Miller a bonus between

$150,000.00 and $250,000.00 was supported by consideration.”); 1 WILLISTON             ON

CONTRACTS § 4:25 (4th ed.) (“[W]hen the parties’ language and conduct evidences an

intent to contract, and there is some reasonable means for giving an appropriate

remedy, the court will strain to implement their intent. Thus if a promise indefinite

as to price is capable of being made certain by an objective standard through extrinsic

facts, it will be enforced.”).

       Mr. Pouya also argues that Mr. Herbert’s claims are deficient because he does
not allege facts such as “the type of merchandise provided,” “the specific tour for

                                          - 12 -
       Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 13 of 16




which the merchandise was provided,” “the cities in which Mr. Herbert provided the

merchandise,” “how ‘proceeds’ were defined or counted,” or “how Mr. Pouya breached

the alleged agreement.” But the complaint does say “how Mr. Pouya breached the

alleged agreement”—by failing to pay Mr. Herbert any proceeds he earned selling

merchandise on his tour. ECF 1, ¶ 26. As for the other purported omissions, the

Court does not view them as “essential elements” of a contract. Rather, they are

details that, while potentially relevant to damages or other issues, are properly

hashed out through discovery, rather than a motion to dismiss.

      Finally, Mr. Pouya argues that Mr. Herbert’s allegation that he is owed

“$197,000 in damages” is “conclusory,” and perhaps calculated incorrectly. But

whether Mr. Herbert has used the appropriate measure of damages is, at this stage,

immaterial. Instead, his burden for now is only to allege that he has suffered some

“resultant damages,” Udodi, 438 F. Supp. 3d at 299, not to prove what the exact

amount of those damages is. The allegation that Mr. Pouya sold a substantial amount

of merchandise designed by Mr. Herbert, and then paid him nothing in return,

establishes, for pleading purposes, that Mr. Herbert sustained damages from the

alleged breach.

      In sum, Mr. Herbert’s allegations plausibly establish a sufficiently definite
agreement that Mr. Pouya would pay him at least 30% of the proceeds for all tour

sales of the merchandise he designed. Further, Mr. Herbert has also alleged that Mr.

Pouya breached this agreement by subsequently refusing to pay him any of the

proceeds. That is a plausible claim for breach of contract. Of course, Mr. Pouya will

have an opportunity to present evidence that rebuts Mr. Herbert’s understanding of

the parties’ arrangement or calls into question the existence of any mutual

understanding at all. But at the motion to dismiss stage, this is enough.

      B.     Unjust Enrichment



                                       - 13 -
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 14 of 16




      Next, Mr. Pouya seeks dismissal of Mr. Herbert’s unjust enrichment claim

because (1) the existence of a written or express agreement (i.e., the parties’ text

messages) precludes it; and (2) it is “impossible to determine” from the complaint

what benefit Mr. Herbert conferred on Mr. Pouya or whether it was unjust. For the

following reasons, the Court disagrees.

      “In order to state a claim for unjust enrichment, a plaintiff must show that: (1)

the plaintiff conferred a benefit on the defendant; (2) the defendant appreciated the

benefit; and (3) the acceptance and retention by the defendant of the benefits, under

the circumstances, would make it inequitable for the defendant to retain the benefit

without paying for the value of the benefit.” Kenney v. Am. Bd. of Internal Med., 412

F. Supp. 3d 530, 551–52 (E.D. Pa. 2019) (citations omitted). “The polestar of the

unjust enrichment inquiry is whether the defendant has been unjustly enriched; the

intent of the parties is irrelevant.” Glob. Ground Support, LLC v. Glazer Enterprises,

Inc., 581 F. Supp. 2d 669, 675 (E.D. Pa. 2008) (citation omitted).
      Initially, it is true that Mr. Herbert’s unjust enrichment claim could be

precluded if he prevails on his breach of contract theory.       But “[a] plaintiff is

permitted to plead alternative theories of recovery based on breach of contract and

unjust enrichment in cases where there is a question as to the validity of the contract
in question.” Premier Payments Online, Inc. v. Payment Sys. Worldwide, 848 F.

Supp. 2d 513, 527 (E.D. Pa. 2012) (cleaned up). Here, it is premature for the Court

to conclude that there is no question as to the validity of the parties’ alleged text-

message contract. Indeed, it seems likely that Mr. Pouya will challenge its validity,

and the circumstances surrounding the alleged agreement are sufficiently murky as

to make such a challenge colorable. Accordingly, the Court will allow Mr. Herbert to

plead an unjust enrichment theory in the alternative, at least until it becomes clear

that the express contract’s validity is not in doubt.



                                          - 14 -
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 15 of 16




      Further, Mr. Herbert has pled enough to plausibly show that he conferred a

benefit on Mr. Pouya and that it was unjust for Mr. Pouya to retain that benefit

without profit. That is, Mr. Herbert alleges that he performed significant

merchandise design work for Mr. Pouya; that Mr. Pouya reaped hundreds of

thousands of dollars in profit from selling Mr. Pouya’s design work while sometimes

passing it off as his own; and that Mr. Pouya led Mr. Herbert to believe he would

receive a cut of the proceeds, but then ultimately paid him nothing. Accepting Mr.

Herbert’s allegations as true and drawing all reasonable inferences in his favor, this

is enough to suggest that Mr. Pouya unjustly retained a benefit conferred on him by

Mr. Herbert.    Accordingly, Mr. Herbert has pled a plausible claim of unjust

enrichment.

      For all these reasons, the Court will deny Mr. Pouya’s Rule 12(b)(6) motion to

dismiss insofar as he seeks dismissal of Mr. Herbert’s claims for breach of contract

and unjust enrichment.
IV.   The Court will strike Mr. Herbert’s demands for punitive damages,
      attorneys’ fees, lost wages, and front pay.
      Finally, Mr. Pouya argues that Mr. Herbert’s demands for “punitive damages,

attorney fees, lost wages, and front pay” should be stricken, because he is not entitled

to that relief under Pennsylvania law. The Court agrees.

      First, the Court will strike Mr. Herbert’s demand for punitive damages,

because, under Pennsylvania law, “punitive damages are not available in actions

based solely on breach of contract[.]” Carlson v. Amica Mut. Ins. Co., No. 17-4621,

2018 WL 10809978, at *3 (E.D. Pa. Mar. 12, 2018) (granting motion to strike demand

for punitive damages on breach of contract claim). Likewise, “[u]njust enrichment …

is a ‘quasi-contract’ remedy for which punitive damages are not available.”

Williamsburg Commons Condo. Ass’n v. State Farm Fire & Cas. Co., 907 F. Supp. 2d
673, 680 (E.D. Pa. 2012) (citation omitted).


                                         - 15 -
        Case 2:20-cv-01413-NR Document 26 Filed 05/03/21 Page 16 of 16




      Second, the Court will strike Mr. Herbert’s demands for “lost wages and front

pay.” These are employment-related damages, and there is no allegation that Mr.

Pouya employed Mr. Herbert.

      Third, the Court will also strike Mr. Herbert’s demand for attorneys’ fees, as

there is no pled basis to recover attorneys’ fees for the claims currently asserted in

the case. See, e.g., Villalta v. State Farm Mut. Ins. Co., No. 13-832, 2013 WL

12140441, at *1 (W.D. Pa. Sept. 27, 2013) (Hornak, C.J.) (striking demand for

attorneys’ fees on breach of contract claim where plaintiff “identified no statutory or

contractual provision entitling her to attorney’s fees for breach of contract[.]”)4

                                    CONCLUSION

      For all the reasons discussed above, the Court will deny Mr. Pouya’s motion to

dismiss for lack of personal jurisdiction, improper venue, and failure to state a claim,

but grant his motion to strike certain damages’ requests.

      An appropriate order follows.

DATE: May 3, 2021                                      BY THE COURT:

                                                       /s/ J. Nicholas Ranjan
                                                       United States District Judge




4Of course, this is without prejudice to Mr. Herbert’s right to plead these damages if
he amends his complaint at a later date to bring different or additional causes of
action that provide for such relief.
                                          - 16 -
